Citation Nr: 0843274	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-37 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for current right 
knee disability.

2.  Entitlement to an increased evaluation for current left 
knee disability characterized as total knee replacement. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from February 1960 to February 
1963.  He was born in 1937.

This appeal to the Board of Veteran's Appeals (the Board) is 
from actions by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran filed his current claim for an increased 
evaluation for his service-connected bilateral knee 
disability in August 2004.  Since then, many changes have 
taken place in the ratings and how they are assigned, and the 
Board considers that several components with regard to both 
knees are part of the current appeal.  

To delineate the pertinent history, service connection is in 
effect for residuals of a right distal fibula fracture which 
was rated as 10 percent disabling from October 1997 until 
February 2002 (under Code 5299-5271), when the rating was 
increased to 20 percent disabling.  A 100 percent rating was 
assigned for the disability under 38 .C.F.R. §  4.30 from 
April 7, 2003 until January 1, 2004 when it was reduced to 20 
percent disabling; a 30 percent rating was assigned from 
August 30, 2004 under Code 5299-5270.  From that same August 
30, 2004 date, a separate 10 percent rating was also assigned 
for degenerative arthritis of the right knee [inadvertently 
said on the pertinent rating actions to be under Code 
"5260", the proper Code citation is presumably meant to be 
5003].  An additional separate 10 percent rating was assigned 
effective June 14, 2005 for laxity of the right knee under 
Code 5257.

With regard to the service-connected left knee disability, 
service connection was granted and a 10 percent rating 
assigned from August 30, 2004 for left knee degenerative 
arthritis (secondary to the right knee disability) under Code 
5260.  A separate 10 percent rating was assigned from June 
14, 2006 for laxity of the right knee under Code 5257.  The 
veteran underwent a total left knee replacement procedure for 
which a 100 percent rating was assigned from August 21, 2007 
to October 1, 2008, after which a 30 percent rating was 
reassigned under Code 5269-5055.  [On that same August 21, 
2007 date, the separate 10 percent rating for the left knee 
laxity was, as stated on the pertinent rating action, a 
"close-out" when the laxity component to the disability was 
eliminated by the total knee replacement procedure and the 
overall revised rating assigned therefore].  He has not 
otherwise contended that the total rating for periods of time 
for or subsequent to the surgery should be extended and that 
issue is not part of the current appeal.

The issues currently remaining on appeal are stated on the 
title page in keeping with the specific written arguments 
presented on the veteran's behalf by his representative on 
October 30, 2008 and November 25, 2008 which are subsequent 
to and consistent with the most recent SSOC of record, dated 
in September 2008.  In sum, the issues so phrased reflect the 
rating of his current impairment only, but as relates to each 
knee under all aspects thereof.

Service connection is also in effect for scarring from 
lacerations, right eyebrow, for which a noncompensable rating 
is assigned.

A total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU) has been in 
effect since June 14, 2005 [as has basic eligibility to 
Chapter 35 benefits].  The 100 percent TDIU rating was 
briefly not paid under pertinent regulations while he was 
being paid the total rating under the criteria for the knee 
replacement, but the TDIU rating was restored on October 1, 
2008, the date that the surgical rating ceased to be in 
effect.  

Any issues raised by the veteran with regard to an earlier 
effective date for the TDIU and entitlement to service 
connection for diabetes mellitus, have not been perfected as 
part of the current appellate review.

Please note this appeal should be considered to have been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The veteran's residuals of right knee distal fibula 
fracture are currently manifested more often than not by some 
moderate to moderately severe symptoms including pain on 
motion.  This includes a recent episode of infection in the 
surgical ankle screw site.  There is no ankylosis or nonunion 
of the fibula or loose motion and use of a brace is not 
required.

2.  There is X-ray evidence of right knee arthritis.

3.  His right knee laxity, if any, is not shown to be more 
than moderate in severity.

3.  The veteran's post-total left knee replacement is 
manifested by minimal residuals without indication of laxity 
or significant motion restriction. 



CONCLUSIONS OF LAW

1.  The criteria for increased ratings are not warranted for 
residuals of a right knee disability.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.40, 4.45,4.79, 4.71a Diagnostic Codes 5003, 5257, 
5262, 5270, 5271 (2008).

2.  The criteria for increased ratings are not warranted for 
left knee replacement.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 
4.45,4.79, 4.71a Diagnostic Codes 5003, 5055, 5257, 5262, 
5270, 5271 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The veteran received numerous notices since his claim was 
filed, all of which informed him of all pertinent 
requirements for supporting his claim.  With regard to both 
issues, the Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing is harmless 
error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence, after which 
additional data was obtained and entered into the record.  
The purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

In addition, it appears that all obtainable relevant evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence not already of record, which would need to 
be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Development has taken place in this case, and in the 
aggregate, the veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim).  
Related notification requirements have been fulfilled.  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006)  requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the veteran was sent that information.  
Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra. 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development as to the 
issues.  That action would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Board notes the recent decision of Vazquez-Flores v. 
Peake, 22 Vet App. 37 (2008) which pertains to the 
requirements of 38 U.S.C.A. § 5103(a) for increased 
evaluation claims other than those based on initial review, 
as is the case herein.  He was sent a specific letter in this 
regard to include pertinent diagnostic codes.

38 U.S.C.A. § 7104 indicates that Board decisions must be 
based upon the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
that the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but need not 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

II.  Criteria

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the appeal arose from the initially 
assigned rating, consideration must be given as to whether 
staged ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In this case, although it started out as an initial 
rating case, the gradations necessary for the exigencies 
involved have already been enveloped into the ratings 
assigned and cited above in detail.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 (for 
impairment of the knee), a 10 percent disability evaluation 
requires slight recurrent subluxation or lateral instability.  
A 20 percent evaluation requires moderate recurrent 
subluxation or lateral instability.  A 30 percent evaluation 
requires severe recurrent subluxation or lateral instability.

Under Diagnostic Code 5258, dislocated semilunar cartilage, 
with frequent episodes of locking, pain, and effusion into 
the joint, warrants a 20 percent rating.

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  Under 
DC 5260, limitation of flexion of the knee to 60 degrees 
warrants a noncompensable evaluation, limitation of flexion 
to 45 degrees warrants a 10 percent rating, limitation of 
flexion to 30 degrees warrants a 20 percent evaluation, and 
limitation of flexion to 15 degrees warrants a 30 percent 
evaluation, the highest schedular evaluation under this 
diagnostic code.

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this code.

The Rating Schedule provides that the normal range of motion 
of the knee is zero degrees on extension to 140 degrees on 
flexion. 38 C.F.R. § 4.71, Plate II.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992); and Colayong v. 
West, 12 Vet App 524 (1999) (citing Dorland's Illustrated 
Medical Dictionary 86 (28th Ed. 1994).  In the absence of 
ankylosis, a service-connected disability may not be rated 
based on ankylosis.  Johnston v. Brown, 10 Vet. App. 80 
(1997).

VA's General Counsel has held that a veteran who has the 
separate conditions of arthritis and instability of a knee 
can receive separate ratings under Diagnostic Codes 5003 and 
5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  When a 
knee disorder is already rated under DC 5257, the veteran 
must also have limitation of motion (at an otherwise 
noncompensable level) under DC 5260 or DC 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero-percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98; 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under DC 5257, to warrant a 
separate rating for arthritis based on X-ray findings, the 
limitation of motion need not be compensable under DC 5260 or 
DC 5261; rather, such limited motion must at least meet the 
criteria for a zero-percent rating.  In the alternative, a 
compensable rating may be granted by virtue of 38 C.F.R. § 
4.59.

In VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004), the General 
Counsel held that, when considering DCs 5260 and 5261 
together with 38 C.F.R. § 4.71, a veteran may receive a 
rating for limitation of flexion only, limitation of 
extension only, or separate ratings for limitations in both 
flexion and extension under DC 5260 (leg, limitation of 
flexion), and DC 5261 (leg, limitation of extension).  Where 
a veteran has both a limitation of flexion and limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.

Diagnostic Code 5014, osteomalacia, provides that a rating 
should be based on the limitation of motion of the affected 
part as arthritis degenerative.

Under Diagnostic Code 5010, traumatic arthritis is to be 
rated as degenerative arthritis, and DC 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint of group of minor 
joints affected by limitation of motion to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Shortening of bones of the lower extremity, from 1 1/4 to 2 
inches (3.2 centimeters to 5.1 centimeters) warrants a 10 
percent rating.  Higher ratings are assignable for shortening 
of more than 2 inches.  38 C.F.R. § 4.71a, Diagnostic Code 
5275.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2007), for one 
year following implantation of a knee prosthesis for service-
connected knee disability, a 100 percent rating is assigned, 
followed thereafter by a 60 percent schedular rating when 
there are chronic residuals consisting of severe painful 
motion or weakness or by a minimum rating of 30 percent 
rating.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10. 
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination, or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40; 
see also Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993) 
(functional loss due to pain is to be rated at the same level 
as the functional loss when flexion is impeded).

In reviewing this matter, the Board notes that, if a veteran 
has separate and distinct manifestations relating to the same 
injury, he or she should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  However, the 
evaluation of the same manifestation under different 
diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2007).  

The Rating Schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology, since such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding.  See also Brady v. Brown, 4 
Vet. App. 203 (1993).


III.  Factual Background and Analysis

Prior knee assessments, clinical evaluations, and examination 
reports are in the file for comparative purposes.  As noted 
above, the issues are as shown on the front page and related 
to current ratings, not those which have existed in the 
interim, as discussed in the Introduction section, and which 
have been in flux since the appeal began.  

Parenthetically, it is also noted that since the veteran is 
now in receipt of a TDIU, [and also during the appeal period, 
when he was not receiving the TDIU, he had a 100 percent 
rating under other Codes following hospitalization and care 
for both knees], the specific findings herein with regard to 
his current knee disabilities, their associated ratings, and 
the dates for which they have been assigned, will have 
minimal practical impact whether the claims are herein 
granted or denied, since it would not change the amount of 
compensation to which he is entitled since he is being paid 
at the 100 percent rate.  

VA clinical reports show that prior to the most recent 
surgery, the veteran had had several falls due to one or the 
other knee problems and unsteady gait.  In August 2005, he 
was given a 3/4" shoe lift for the right shoe for his leg 
length discrepancy.  He also benefitted from the use of a 
seated, wheeled vehicle due to the instability then shown and 
knee braces.

On VA examination in July 2006, he reported that he had 
sustained the right ankle fracture in service and initially 
was treated with bracing.  He developed a malunion which 
required ankle fusion, after which he began to favor his 
other leg.  He now had bilateral sharp pain in the knees when 
ambulating.  The entire knee was stiff and he had joint 
cracking.  He had pain on going up and down stairs which had 
been moderately disabling since it hindered his leaving his 
home.  It was noted that he had already been scheduled for a 
left total knee replacement.  In the interim, he wore 
removable neoprene knee sleeves.  He reported flare-ups about 
once a month and with changes in the weather but no 
additional disability during those times on repetitive use.  
On examination he was wearing a 1" lift in one shoe and some 
leg length discrepancy was noted.  He had range of motion of 
the left knee of 5-125 degrees with significant pain on 
extension with patellar grinding.  Right knee range of motion 
was a painless 0-130 degrees.  There was some mild tenderness 
in the medial joint line and lateral joint line and mild 
effusion of the left but not the right knee.  There was no 
varus or valgus instability in either knee.  Lachman's was 
negative bilaterally.  

X-rays showed severe narrowing of both medial compartments 
with mild left osteophytes.  He had small bilateral 
effusions.  There were no acute fractures or dislocations, 
but he had what was felt to be an old fracture of the right 
upper tibial shaft which was stable since last seen.  The 
radiologist opined that the arthritis in the left knee was 
greater than the right and that he was awaiting the total 
knee replacement.  He had been retired from his carpentering 
job for about 3 years.

On VA orthopedic examination in July 2007, the veteran said 
that he had had pain at a level of 8-10/10 with flare-ups of 
10/10 associated with walking up steps or after prolonged 
walking or standing at the end of the day.  This pain was 
relieved by taking a hot bath and taking Trazodone and going 
to bed.  He reported daily bilateral knee effusion and 
instability problems.  He used knee braces, a cane, a wheeled 
walker and extra wide diabetic shoes with a heel build-up of 
3/4" on the right.  He used Flexeril and Acetaminophen with 
minimal benefit.  He had retired from his job as a 
residential construction carpenter in 2003, and was able to 
do light housekeeping chores but was not able to do strenuous 
yard work, etc.

On examination, both knees appeared arthritic but had normal 
color, temperature, etc.  He had greater than 5 mm. of 
posterior cruciate ligament laxity on the right. The 4 cm. 
anterior arthrotomy scar on the right knee was well healed 
and asymptomatic.  He had 5 mm. anterior cruciate laxity in 
the left knee.  McMurray's was positive both medially and 
laterally in both knees.  Extension in both knees was 0 to 
122 pre-repetitive, and 126 degrees post-repetitive in the 
left knee.  He had pain on all motions but no evidence of 
fatigability, weakness or loss of coordination.  X-rays 
showed severe narrowing of both medial compartments with mild 
left osteophytes and small bilateral effusions.  

The clinical and surgical reports from his care and total 
left knee replacement in August 2007 are in the file.  On a 
follow-up in September 2007, it was noted that the right knee 
continued to be painful and might require surgery, but that 
the left knee was doing better, had increased range of motion 
and his functional ability had improved.  Further records 
showed that he continued ongoing physical therapy for several 
months.

On VA orthopedic evaluation in August 2008, the veteran gave 
a history of knee problems and ankle fusion.  He has just 
gotten out of a private facility for removal of the right 
ankle screw.  They had scraped off the bone due to necrotic 
tissue.  It was felt that he had developed osteomyelitis at 
the site of the screw.  He was still wearing a PICC line for 
antibiotics which he was supposed to get for 6-8 weeks.  He 
was also using a suction pump to suck the infection/fluid out 
of the ankle.

On examination, the veteran said he had daily bilateral knee 
pain.  The pain in the right knee was now greater than the 
left.  The left total knee replacement had reportedly helped 
him a lot.  He said he was going to have the same done on the 
right, but it had not yet been scheduled.  His pain was 
usually sharp and there was grinding all of the time.  He 
wore no braces but used a walker and a cane which he said 
helped.  He reported that the right knee would swell on a 
daily basis but the left did not.  His problem interfered 
with daily activities like walking, right greater than left.  
He was wearing the lift in the right shoe.  Both knees showed 
no swelling; there was crepitus in the right.  He had full 
range of extension of both knees with mild pain on the right.  
He had 0-110 degrees right knee flexion with pain throughout.  
There was flexion of the left knee of 0-120 degrees without 
pain, laxity or instability.  McMurray's and Lachman's signs 
were negative.  There was no additional impairment on 
repetition and the scars were asymptomatic.  

In assessing the veteran's current right knee problems, it 
was noted that he was now rated under several separate rating 
codes.  For instance, he has a 30 percent rating under DC 
5260 for limitation of flexion of the knee to 60 degrees, the 
highest schedular evaluation under this diagnostic code.  He 
does not have ankylosis nor other demonstrated functional 
impairment which would warrant the increase beyond the 30 
percent rating under other alternative Codes.  In fact, his 
actual functional impairment may not appear on the face of it 
to reach that severe a level under the provisions for 
assessing flexion or any other motion for that matter.  
Nonetheless, his current rating at that 30 percent (plus) 
level does take into practical consideration other factors 
which exacerbate his problems.  

For instance, he has had the recent unfortunate collateral 
situation where the right ankle screw became infected and he 
had had additional disability as a result of the necessity 
for removal thereof, scraping of necrotic material, and 
ongoing antibiotic treatment, etc.  He also has a shortening 
of the right lower extremity which is insufficient to warrant 
a separate compensable rating but is legitimately part of the 
overall disability picture.

Also, while the pain on motion has already been adequately 
compensated in the ratings noted above, he also has a 
separate 10 percent rating for X-ray demonstrated 
degenerative arthritis of the right knee joint.  There is 
also an additional separate 10 percent rating for laxity of 
the right knee.  

In assessing his current left knee disability picture, his 
total knee replacement has had obvious impact on his overall 
orthopedic health.  As noted above, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2007), for one year following 
implantation of a knee prosthesis for service-connected knee 
disability, a 100 percent rating was assigned.  Under that 
Code, which appears to be most appropriate in this case, a 60 
percent schedular rating may be assigned when there are 
chronic residuals consisting of severe painful motion or 
weakness  This has not been shown herein.  However, he is not 
without residuals, and is thus entitled to the minimum rating 
but no more of 30 percent rating.

With regard to evaluating both knees as they now are 
functionally manifested, in both cases, the evidence is not 
equivocal and a doubt is not raised to be resolved in his 
favor.

IV.  Additional Considerations

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service may approve an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

In the instant case, the veteran has not reported, and record 
does not suggest, marked interference with employment other 
than that contemplated within the regular schedular 
standards, or frequent periods of hospitalization due to the 
bilateral knee problems other than otherwise compensated.  He 
is not working in any event, which is contemplated in his 
TDIU evaluation.  However, there is no evidence that the 
service-connected knees disability presents an unusual or 
exceptional disability picture.  The Board finds that the 
veteran's symptoms are adequately compensated by the current 
ratings.

The Board finds that the disability picture is not unusual or 
exceptional and does not render impractical the application 
of the regular schedular standards. See 38 C.F.R. § 
3.321(b)(1).  Therefore, the Board concludes that the 
question of an extra-schedular rating has not been raised, 
and need not be further herein addressed.  Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

An increased evaluation for current right knee disability is 
denied.

An increased evaluation for current left knee disability 
characterized as total knee replacement is denied 


____________________________________________
ROBERT E. O'BRIEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


